DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
2.	Claim(s) 14-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 15, 2022 for claims 1-13 and 24-30.
Information Disclosure Statement
3.	The information disclosure statement submitted on March 22, 2021 has been considered by the Examiner and made of record in the application file.
Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a) “means for determining a subcarrier spacing …” in claim 30;
b) “means for identifying, for an initial slot of a periodic interval, a number of symbols included in the initial slot, a first length of a first set of cyclic prefixes used for a first set of symbols of the initial slot and a second length of a second set of cyclic prefixes used for a second set of symbols of the initial slot, …” in claim 30;
c) “means for communicating, using the initial slot, data …” in claim 30;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. (U.S. Patent Application Publication # 2020/0028726 A1) in view of Chen et al. (U.S. Patent Application Publication # 2017/0331658 A1).
Regarding claim 1, Karlsson et al. teach a method for wireless communications at a device (Fig.5), comprising: 
determining a subcarrier spacing for performing wireless communications (Fig.5 @ 510, 520);
However, Karlsson et al. fail to explicitly teach identifying, for an initial slot of a periodic interval, a number of symbols included in the initial slot, a first length of a first set of cyclic prefixes used for a first set of symbols of the initial slot and a second length of a second set of cyclic prefixes used for a second set of symbols of the initial slot, 
wherein the first length of the first set of cyclic prefixes is based at least in part on a length of a cyclic prefix calculated for an initial symbol of the initial slot; and
communicating, using the initial slot, data based at least in part on the identified number of symbols, the identified first set of cyclic prefixes, and the identified second set of cyclic prefixes.
Chen et al. teaches a method for identifying, for an initial slot of a periodic interval, a number of symbols included in the initial slot, a first length of a first set of cyclic prefixes used for a first set of symbols of the initial slot and a second length of a second set of cyclic prefixes used for a second set of symbols of the initial slot (Fig.10 and Fig.13 @ 1308), 
wherein the first length of the first set of cyclic prefixes is based at least in part on a length of a cyclic prefix calculated for an initial symbol of the initial slot (Fig.10 @ 1004); and
communicating, using the initial slot, data based at least in part on the identified number of symbols, the identified first set of cyclic prefixes, and the identified second set of cyclic prefixes.(Fig.13 @ 1310)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining a first CP length for a first symbol and second CP length for a second symbol in a TTI and the function sending data based on the determined CP length(s) as taught by Chen et al. with the base station as taught by Karlsson et al. for the purpose of improving CP design within an slot architecture by devices in a communication network.
Regarding claim 27, Karlsson et al. teach an apparatus for wireless communication (Fig(s).6-7), comprising: 
a processor (Fig.6 @ 140 and Fig.7 @ 240); and 
memory (Fig.6 @ 150 and Fig.7 @ 250) coupled to the processor (Fig.6 @ 140 and Fig.7 @ 240), the processor (Fig.6 @ 140 and Fig.7 @ 240) and memory (Fig.6 @ 150 and Fig.7 @ 250)configured to:
determine a subcarrier spacing for performing wireless communications (Fig.5 @ 510, 520); 
However, Karlsson et al. fail to explicitly teach the step to identify, for an initial slot of a periodic interval, a number of symbols included in the initial slot, a first length of a first set of cyclic prefixes used for a first set of symbols of the initial slot and a second length of a second set of cyclic prefixes used for a second set of symbols of the initial slot, 
wherein the first length of the first set of cyclic prefixes is based at least in part on a length of a cyclic prefix calculated for an initial symbol of the initial slot; and
communicate, using the initial slot, data based at least in part on the identified number of symbols, the identified first set of cyclic prefixes, and the identified second set of cyclic prefixes.
Chen et al. teach a method to identify, for an initial slot of a periodic interval, a number of symbols included in the initial slot, a first length of a first set of cyclic prefixes used for a first set of symbols of the initial slot and a second length of a second set of cyclic prefixes used for a second set of symbols of the initial slot (Fig.10 and Fig.13 @ 1308), 
wherein the first length of the first set of cyclic prefixes is based at least in part on a length of a cyclic prefix calculated for an initial symbol of the initial slot (Fig.10 @ 1004); and
communicate, using the initial slot, data based at least in part on the identified number of symbols, the identified first set of cyclic prefixes, and the identified second set of cyclic prefixes. (Fig.13 @ 1310)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining a first CP length for a first symbol and second CP length for a second symbol in a TTI and the function sending data based on the determined CP length(s) as taught by Chen et al. with the base station as taught by Karlsson et al. for the purpose of improving CP design within an slot architecture by devices in a communication network.
Regarding claim 29, Karlsson et al. teach a non-transitory computer-readable medium storing code (read as program code (Paragraph(s) [0102] and [0108])) for wireless communications at a device (Fig.6 @ 150 and Fig.7 @ 250; Paragraph(s) [0102] and [0108]), the code (read as program code (Paragraph(s) [0102] and [0108])) comprising instructions executable by a processor (Fig.6 @ 140 and Fig.7 @ 240) to: 
determine a subcarrier spacing for performing wireless communications (Fig.5 @ 510, 520); 
However, Karlsson et al. fail to explicitly teach the step to identify, for an initial slot of a periodic interval, a number of symbols included in the initial slot, a first length of a first set of cyclic prefixes used for a first set of symbols of the initial slot and a second length of a second set of cyclic prefixes used for a second set of symbols of the initial slot, 
wherein the first length of the first set of cyclic prefixes is based at least in part on a length of a cyclic prefix calculated for an initial symbol of the initial slot; and
communicate, using the initial slot, data based at least in part on the identified number of symbols, the identified first set of cyclic prefixes, and the identified second set of cyclic prefixes.
Chen et al. teach a method to identify, for an initial slot of a periodic interval, a number of symbols included in the initial slot, a first length of a first set of cyclic prefixes used for a first set of symbols of the initial slot and a second length of a second set of cyclic prefixes used for a second set of symbols of the initial slot (Fig.10 and Fig.13 @ 1308), 
wherein the first length of the first set of cyclic prefixes is based at least in part on a length of a cyclic prefix calculated for an initial symbol of the initial slot (Fig.10 @ 1004); and
communicate, using the initial slot, data based at least in part on the identified number of symbols, the identified first set of cyclic prefixes, and the identified second set of cyclic prefixes. (Fig.13 @ 1310)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining a first CP length for a first symbol and second CP length for a second symbol in a TTI and the function sending data based on the determined CP length(s) as taught by Chen et al. with the base station as taught by Karlsson et al. for the purpose of improving CP design within an slot architecture by devices in a communication network.  
Regarding claim 30, Karlsson et al. teach an apparatus for wireless communications at a device (Fig(s).6-7), comprising: 
means for determining a subcarrier spacing for performing wireless communications (Fig.5 @ 510, 520); 
However, Karlsson et al. fail to explicitly teach means for identifying, for an initial slot of a periodic interval, a number of symbols included in the initial slot, a first length of a first set of cyclic prefixes used for a first set of symbols of the initial slot and a second length of a second set of cyclic prefixes used for a second set of symbols of the initial slot, 
wherein the first length of the first set of cyclic prefixes is based at least in part on a length of a cyclic prefix calculated for an initial symbol of the initial slot; and 
means for communicating, using the initial slot, data based at least in part on the identified number of symbols, the identified first set of cyclic prefixes, and the identified second set of cyclic prefixes.
Chen et al. teach a method with means for identifying, for an initial slot of a periodic interval, a number of symbols included in the initial slot, a first length of a first set of cyclic prefixes used for a first set of symbols of the initial slot and a second length of a second set of cyclic prefixes used for a second set of symbols of the initial slot (Fig.10 and Fig.13 @ 1308), 
wherein the first length of the first set of cyclic prefixes is based at least in part on a length of a cyclic prefix calculated for an initial symbol of the initial slot (Fig.10 @ 1004); and 
means for communicating, using the initial slot, data based at least in part on the identified number of symbols, the identified first set of cyclic prefixes, and the identified second set of cyclic prefixes. (Fig.13 @ 1310)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining a first CP length for a first symbol and second CP length for a second symbol in a TTI and the function sending data based on the determined CP length(s) as taught by Chen et al. with the base station as taught by Karlsson et al. for the purpose of improving CP design within an slot architecture by devices in a communication network.
Regarding claims 2 and 27, and as applied to claims 1 and  above, Karlsson et al., as modified by Chen et al., teach a method (Fig.5) and apparatus (Fig(s).6-7) wherein the calculated length of the cyclic prefix is different from the first length of the first set of cyclic prefixes and the calculated length is based at least in part on the subcarrier spacing. (read as “the base station transmits signals based on at least one of the subcarrier spacings of the set in such a way that for each of the transmitted signals a length of modulation symbols and/or a length of a cyclic prefix of modulation symbols depends on the utilized subcarrier spacing.”(Paragraph [0020]))
Regarding claim 3, and as applied to claim 1 above, Karlsson et al. teach “the base stations 200 may coordinate the selection of the subcarrier spacings to be applied for the transmission of the synchronization signals.”(Paragraph [0068]) 
However, Karlsson et al. fail to explicitly teach wherein the second length of the second set of cyclic prefixes is equivalent to a third length of cyclic prefixes used for a third set of symbols of a second slot, the method further comprising: 
multiplexing a synchronization signal block with a symbol of the second set of symbols based at least in part on the second set of cyclic prefixes comprising the second length.  
Chen et al. teach a method wherein the second length of the second set of cyclic prefixes is equivalent to a third length of cyclic prefixes used for a third set of symbols of a second slot (Fig.12 @ 1204), the method further comprising: 
multiplexing a synchronization signal block with a symbol of the second set of symbols based at least in part on the second set of cyclic prefixes comprising the second length. (read as multiplexing scheme (Paragraph [0035]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ one or more multiplexing schemes as taught by Chen et al. with the base station as taught by Karlsson et al. for the purpose of improving CP design within an slot architecture by devices in a communication network.
Regarding claim 4, and as applied to claim 1 above, Karlsson et al., as modified by Chen et al., teach a method (Fig.2 and 5) wherein the determining comprises: 
configuring the device with a subcarrier spacing for performing wireless communications.  (read as “the base station transmits signals based on at least one of the subcarrier spacings of the set in such a way that for each of the transmitted signals a length of modulation symbols and/or a length of a cyclic prefix of modulation symbols depends on the utilized subcarrier spacing.”(Paragraph [0020]))
Regarding claim 5, and as applied to claim 1 above, Karlsson et al., as modified by Chen et al., teach a method (Fig.2 and 5) further comprising: 
receiving an indication of a resource configuration that indicates the first length of the first set of cyclic prefixes, the second length of the second set of cyclic prefixes, and the number of symbols included in the initial slot. (Fig(s).2, 4, 6 @ 110, and 7 @ 110)
Regarding claim 6, and as applied to claim 1 above, Karlsson et al. teach “the base stations 200 may coordinate the selection of the subcarrier spacings to be applied for the transmission of the synchronization signals.”(Paragraph [0068]) 
selecting a resource configuration based at least in part on the subcarrier spacing (read as length of cyclic prefix (Paragraph [0020]); For example “the base station transmits signals based on at least one of the subcarrier spacings of the set in such a way that for each of the transmitted signals a length of modulation symbols and/or a length of a cyclic prefix of modulation symbols depends on the utilized subcarrier spacing.”(Paragraph [0020])),
However, Karlsson et al. fail to explicitly teach wherein the resource configuration indicates the first length of the first set of cyclic prefixes for the initial slot and the second length of the second set of cyclic prefixes for the initial slot.
Chen et al. teach a method wherein the resource configuration indicates the first length of the first set of cyclic prefixes for the initial slot (read as Transmission Time Interval (TTI)) and the second length of the second set of cyclic prefixes for the initial slot. (Fig.10)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining a first CP length for a first symbol and second CP length for a second symbol in a TTI as taught by Chen et al. with the base station as taught by Karlsson et al. for the purpose of improving CP design within an slot architecture by devices in a communication network.
Regarding claim 7, and as applied to claim 6 above, Karlsson et al. teach “the base station transmits signals based on at least one of the subcarrier spacings of the set in such a way that for each of the transmitted signals a length of modulation symbols and/or a length of a cyclic prefix of modulation symbols depends on the utilized subcarrier spacing.”(Paragraph [0020])
However, Karlsson et al. fail to explicitly teach wherein the resource configuration indicates a third length of a third set of cyclic prefixes for a third set of symbols in a second set of slots of the periodic interval, 
wherein the second length of the second set of cyclic prefixes is equivalent to the third length of the third set of cyclic prefixes. 
Chen et al. teach a method wherein the resource configuration indicates a third length of a third set of cyclic prefixes for a third set of symbols in a second set of slots of the periodic interval (read as various indication(s) and/or factor(s) (Fig.9; Paragraph [0067])), 
wherein the second length of the second set of cyclic prefixes is equivalent to the third length of the third set of cyclic prefixes. (read as various indication(s) and/or factor(s) (Fig.9; Paragraph [0067]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the CP Length Recommendation function as taught by Chen et al. with the base station as taught by Karlsson et al. for the purpose of improving CP design within an slot architecture by devices in a communication network.
Regarding claim 8, and as applied to claim 1 above, Karlsson et al. teach “the base station transmits signals based on at least one of the subcarrier spacings of the set in such a way that for each of the transmitted signals a length of modulation symbols and/or a length of a cyclic prefix of modulation symbols depends on the utilized subcarrier spacing.”(Paragraph [0020])
Karlsson et al. teach a method wherein the indicating comprises transmitting an indication of a resource configuration (read as frequency range(s)) for the subcarrier spacing (read as “the wireless communication device selects the subset of subcarrier spacings depending on a set of one or more frequency ranges in which the signals are received.”(Paragraph [0007])),
However, Karlsson et al. fail to explicitly teach indicating the first length of the first set of cyclic prefixes and the second length of the second set of cyclic prefixes based at least in part on the subcarrier spacing, 
the resource configuration indicating the first length of the first set of cyclic prefixes and the second length of the second set of cyclic prefixes. 
Chen et al. teach a method for indicating the first length of the first set of cyclic prefixes and the second length of the second set of cyclic prefixes based at least in part on the subcarrier spacing (Fig.9 @ 904 and Fig,10), 
the resource configuration indicating the first length of the first set of cyclic prefixes and the second length of the second set of cyclic prefixes. (Fig.10)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining a first CP length for a first symbol and second CP length for a second symbol in a TTI as taught by Chen et al. with the base station as taught by Karlsson et al. for the purpose of improving CP design within an slot architecture by devices in a communication network.
Regarding claim 9, and as applied to claim 1 above, Karlsson et al. teach “the base station transmits signals based on at least one of the subcarrier spacings of the set in such a way that for each of the transmitted signals a length of modulation symbols and/or a length of a cyclic prefix of modulation symbols depends on the utilized subcarrier spacing.”(Paragraph [0020])
However, Karlsson et al. fail to explicitly teach allocating communication resources to a user equipment (UE) based at least in part on the first length of the first set of cyclic prefixes, the second length of the second set of cyclic prefixes, a first symbol length of the first set of symbols, and a second symbol length the second set of symbols, 
wherein the communicating comprises communicating the data over the allocated communication resources.
Chen et al. teach a method for allocating communication resources to a user equipment (UE) based at least in part on the first length of the first set of cyclic prefixes, the second length of the second set of cyclic prefixes, a first symbol length of the first set of symbols, and a second symbol length the second set of symbols (Fig.9 @ 912, Fig.10, and Fig.15), 
wherein the communicating comprises communicating the data over the allocated communication resources. (Fig.15)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining a first CP length for a first symbol and second CP length for a second symbol in a TTI and the function for communicating a signal based on a determined CP length as taught by Chen et al. with the base station as taught by Karlsson et al. for the purpose of improving CP design within an slot architecture by devices in a communication network.
Regarding claim 10, and as applied to claim 9 above, Karlsson et al. teach “the base station transmits signals based on at least one of the subcarrier spacings of the set in such a way that for each of the transmitted signals a length of modulation symbols and/or a length of a cyclic prefix of modulation symbols depends on the utilized subcarrier spacing.”(Paragraph [0020])
However, Karlsson et al. fail to explicitly teach wherein a size of a resource allocation unit is based at least in part on a first relationship between the first length and the first symbol length and a second relationship between the second length and the second symbol length. 
Chen et al. teach a method wherein a size of a resource allocation unit is based at least in part on a first relationship between the first length and the first symbol length and a second relationship between the second length and the second symbol length. (Fig.3 @ 342, Fig.4 @ 442, and Fig.9)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the CP Length Recommendation function as taught by Chen et al. with the base station as taught by Karlsson et al. for the purpose of improving CP design within an slot architecture by devices in a communication network.
Regarding claim 11, and as applied to claim 10 above, Karlsson et al. teach “the base station transmits signals based on at least one of the subcarrier spacings of the set in such a way that for each of the transmitted signals a length of modulation symbols and/or a length of a cyclic prefix of modulation symbols depends on the utilized subcarrier spacing.”(Paragraph [0020])
However, Karlsson et al. fail to explicitly teach wherein the size of the resource allocation unit is further based at least in part on a size of a resource block.
Chen et al. teach a method wherein the size of the resource allocation unit is further based at least in part on a size of a resource block.(read as various indication(s) and/or factor(s) (Fig.9; Paragraph [0067]) For example, “a determination of the CP length based on various indications and/or factors may enable the cell and UE to communicate using a CP length that dynamically balances considerations of ISI and overhead/throughput.”(Fig.9; Paragraph [0067]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the CP Length Recommendation function as taught by Chen et al. with the base station as taught by Karlsson et al. for the purpose of improving CP design within an slot architecture by devices in a communication network.
Regarding claim 12, and as applied to claim 11 above, Karlsson et al. teach “the base station transmits signals based on at least one of the subcarrier spacings of the set in such a way that for each of the transmitted signals a length of modulation symbols and/or a length of a cyclic prefix of modulation symbols depends on the utilized subcarrier spacing.”(Paragraph [0020])
However, Karlsson et al. fail to explicitly teach wherein the resource allocation unit comprises a first number of resource elements, and 
wherein allocating the communication resources comprises allocating a number of resource blocks that comprises a second number of resource elements that is an integer multiple of the first number of resource elements.
Chen et al. teach a method wherein the resource allocation unit comprises a first number of resource elements (read as various indication(s) and/or factor(s) (Fig.9; Paragraph [0067])), and 
wherein allocating the communication resources comprises allocating a number of resource blocks that comprises a second number of resource elements that is an integer multiple of the first number of resource elements. (read as various indication(s) and/or factor(s) (Fig.9; Paragraph [0067]) ; For example, “a determination of the CP length based on various indications and/or factors may enable the cell and UE to communicate using a CP length that dynamically balances considerations of ISI and overhead/throughput.”(Fig.9; Paragraph [0067]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the CP Length Recommendation function as taught by Chen et al. with the base station as taught by Karlsson et al. for the purpose of improving CP design within an slot architecture by devices in a communication network.
Regarding claim 24, and as applied to claim 1 above, Karlsson et al. teach “the base station transmits signals based on at least one of the subcarrier spacings of the set in such a way that for each of the transmitted signals a length of modulation symbols and/or a length of a cyclic prefix of modulation symbols depends on the utilized subcarrier spacing.”(Paragraph [0020])
However, Karlsson et al. fail to explicitly teach wherein the first length of the first set of cyclic prefixes and the second length of the second set of cyclic prefixes is based at least in part on a distribution of the calculated length of the cyclic prefix across the initial slot. 
Chen et al. teach a method wherein the first length of the first set of cyclic prefixes and the second length of the second set of cyclic prefixes is based at least in part on a distribution of the calculated length of the cyclic prefix across the initial slot. (read as “a determination of the CP length based on various indications and/or factors may enable the cell and UE to communicate using a CP length that dynamically balances considerations of ISI and overhead/throughput.”(Fig(s).9 and 10; Paragraph [0067])) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining a first CP length for a first symbol and second CP length for a second symbol in a TTI and the CP Length Recommendation function as taught by Chen et al. with the base station as taught by Karlsson et al. for the purpose of improving CP design within an slot architecture by devices in a communication network.
Regarding claim 25, and as applied to claim 1 above, Karlsson et al., as modified by Chen et al., teach a method (Fig.5) further comprising: 
configuring the device with a frequency band. (read as frequency ranges (Paragraph [0008]); For example, “the wireless communication device selects the subset of subcarrier spacings depending on a mapping of subcarrier spacings to frequency ranges.”(Paragraph [0008]))  
Regarding claim 26, and as applied to claim 1 above, Karlsson et al., as modified by Chen et al., teach a method (Fig.5) wherein the device is a user equipment (Fig(s).2 @ 100 and 6) or a base station. (Fig(s).2 @ 200 and 7)
Allowable Subject Matter
7.	Claims 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 13, and as applied to claims 9 above, the best prior art found during the examination of the present, Karlsson et al. (U.S. Patent Application Publication # 2020/0028726 A1) teach “the base station transmits signals based on at least one of the subcarrier spacings of the set in such a way that for each of the transmitted signals a length of modulation symbols and/or a length of a cyclic prefix of modulation symbols depends on the utilized subcarrier spacing.”(Paragraph [0020]), in view of Chen et al. (U.S. Patent Application Publication # 2017/0331658 A1) “a determination of the CP length based on various indications and/or factors may enable the cell and UE to communicate using a CP length that dynamically balances considerations of ISI and overhead/throughput.”(Fig(s).9 and 10; Paragraph [0067]), and the 3GPP document (“TS 1 36 211 v.11.7.0” April 2017) teach “The number of OFDM symbols in a slot depends on the cyclic prefix length and subcarrier spacing configured …” (Section 6.2.1, page 59), fail to disclose: “wherein a size of a resource allocation unit is based at least in part on a half of a greater of: 
a first quotient of dividing the first symbol length by a first greatest common factor of the first length and the first symbol length; and 
a second quotient of dividing the second symbol length by a second greatest common factor of the second length and the second symbol length.”
	
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Park et al. (U.S. Patent Application Publication # 2019/0245727 A1) teach “In case the first OFDM symbol(s) in a slot use normal cyclic prefix and the remaining OFDM symbols use extended cyclic prefix, the starting position the OFDM symbols with extended cyclic prefix shall be identical to those in a slot where all OFDM symbols use extended cyclic prefix.”(Paragraph [0054])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
August 26, 2022